internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-161371-01 date date number release date index number legend x fund fund date date dear this letter responds to your letter dated date requesting rulings concerning the federal tax consequences of combining two existing pooled income funds into one fund specifically you requested rulings on whether the combination of the two funds would adversely affect fund 1’s qualification as a pooled_income_fund under sec_642 of the internal_revenue_code and whether the transfer of the assets from fund to fund would cause any participant in fund to be treated for tax purposes as other than a participant in an existing pooled_income_fund facts x represents the following facts x is an organization described in sec_170 of the code x established and maintains fund and fund x established fund on date and fund on date fund and fund each previously received a letter_ruling from the internal_revenue_service stating that each of the funds qualifies as a pooled_income_fund within the meaning of sec_642 of the code under the terms of fund 1's governing instrument only x is the remainder beneficiary under the terms of fund 2's governing instrument a donor may designate that the remainder_interest be transferred either to x or to one of x’s participating local organizations the letter relating to fund concludes that fund satisfies the maintenance requirement of sec_642 plr-161371-01 in order to save expenses and improve administrative efficiency x proposes to merge fund and fund by transferring fund 1’s assets to fund each income_beneficiary of fund will be allocated units of participation in fund computed by dividing the fair_market_value of the beneficiary’s units in fund by the fair_market_value of a unit in fund immediately before the transfer after the transfer of assets fund will terminate other than the difference noted above the operating provisions of fund and fund are essentially identical law and analysis a pooled_income_fund is a_trust that meets the requirements of sec_642 of the code sec_642 requires that each donor transfer property to a_trust contributing an irrevocable remainder_interest in the property to or for_the_use_of an organization described in sec_170 other than in clauses vii or viii and retaining an income_interest for the life of one or more beneficiaries living at the time of such transfer sec_1_642_c_-5 provides that in order to meet the requirements of a pooled_income_fund each donor must transfer property to the fund and contribute an irrevocable remainder_interest in such property to or for_the_use_of a public charity retaining for himself or creating for another beneficiary or beneficiaries a life income_interest in the transferred property for purposes of this requirement a contingent_remainder interest is not treated as an irrevocable remainder_interest conclusion the following conclusions are based on the facts submitted and representations made in connection with this letter_ruling request assuming x continues to be irrevocably designated as the remainder beneficiary with respect to all assets transferred from fund to fund that fund otherwise qualifies as a pooled_income_fund until it is terminated and that fund otherwise qualifies as a pooled_income_fund we conclude that the merger of fund sec_1 and will not adversely affect our prior letter_ruling to fund concluding that fund is a qualified pooled_income_fund within the meaning of sec_642 and that the merger of fund into fund will not cause any participant in fund to be treated for tax purposes as other than a participant in a pooled_income_fund except as specifically ruled on above no opinion is expressed concerning the federal tax consequences of the above transaction under any other provision of the code and specifically no opinion is expressed on whether any_tax consequences result from the termination of fund under power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative plr-161371-01 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal tax returns filed for the funds sincerely jeanne m sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
